Citation Nr: 1509134	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 5, 2012, and in excess of 70 percent thereafter.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran failed to appear for a videoconference hearing before a Board Member scheduled in January 2015.  Therefore, the hearing request is considered to be withdrawn, because a request for postponement had not been received.  See 
38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record includes an April 2013 VA PTSD examination report which shows that the Veteran stated that he was receiving SSDI benefits (Social Security Administration Disability Insurance).  The examination report did not specify which health issues he was receiving SSA benefits for and, upon review of the claims file, the Board has not identified any SSA documents in the record.  

As such, the Board finds that the evidence currently of record is unclear as to which condition(s) have resulted in the Veteran receiving SSA disability benefits.  
SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Because it appears that the Veteran has received disability benefits from the SSA, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claim for higher ratings for his PTSD disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request, from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the record.

2.  The RO/AMC should obtain any outstanding VA treatment records not already of record, and should associate them with the electronic claims file.  


3.  When the development requested has been completed, the RO/AMC should readjudicate the issue on appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




